NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ANGELA D. NAILS,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1170
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2749, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: June 10, 2016
                ______________________

   ANGELA D. NAILS, Brownstown, MI, pro se.

    ERIC LAUFGRABEN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
PATRICIA M. MCCARTHY; Y. KEN LEE, DEREK SCADDEN,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                         NAILS   v. MCDONALD



                  ______________________

      Before LOURIE, MOORE, and CHEN, Circuit Judges.
PER CURIAM.
    Angela D. Nails appeals from the decision of the Court
of Appeals for Veterans Claims (“Veterans Court”). We
dismiss for lack of jurisdiction.
                       BACKGROUND
    Ms. Nails served honorably on active duty in the U.S.
Army from April 1981 to August 1982. In February 2008,
she filed a claim for service-connected disability compen-
sation (“disability claim”) for a left foot condition and for
nonservice-connected pension benefits (“pension claim”).
The Veterans Affairs’ Regional Office (“RO”) denied her
disability claim based on its finding that her left foot
condition was not related to her military service. The RO
also denied her pension claim, noting that she had not
served during a period of war. She appealed the decision
to the Board of Veterans’ Appeals (“Board”). In the mean-
time, she filed new disability claims for a right foot condi-
tion and major depression (“depression claim”) in January
2014, which were both denied by the RO in June 2014. In
August 2014, the Board issued its decision on her claims
from 2008, granting her disability claim for residuals of
her left ganglion cyst removal surgery, but denying her
pension claim.
    Ms. Nails appealed the Board’s decision to the Veter-
ans Court, arguing that (i) the Board erred in denying her
pension claim, and (ii) she is entitled to her depression
claim. The Veterans Court affirmed the Board’s denial of
Ms. Nails’ pension claim, reasoning that the Board’s
finding that she did not serve during a period of war was
not clearly erroneous. As to her depression claim, the
Veterans Court dismissed for lack of jurisdiction because
she had not appealed the RO’s June 2014 decision deny-
NAILS   v. MCDONALD                                        3



ing her depression claim to the Board. Ms. Nails appeals
the Veterans Court’s decision. 1
                        DISCUSSION
    Our jurisdiction to review the decisions by the Veter-
ans Court is limited by statute. We may review a Veter-
ans Court’s decision “with respect to the validity of a
decision of the Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof . . . that was
relied on by the [Veterans Court] in making the decision.”
38 U.S.C. § 7292(a) (2012). Except where an appeal raises
a constitutional issue, we lack jurisdiction to review a
“challenge to a factual determination” or a “challenge to a
law or regulation as applied to the facts of a particular
case.” Id. § 7292(d)(2).
    We first address Ms. Nails’ pension claim. Non-
service-connected pension benefits are needs-based and
have certain eligibility requirements. A threshold re-
quirement for eligibility is that the veteran served “during
a period of war.” 38 U.S.C. § 1521(j) (2002); see also 38
C.F.R. § 3.3(a)(3) (2013). The term “period of war” is
defined in 38 U.S.C. § 101(11) (2002) to include, among
others, the Vietnam era, which ended on May 7, 1975, and
the Persian Gulf War, which began on August 2, 1990.
There is no recognized period of war between the Vietnam
era, which ended on May 7, 1975, and the Persian Gulf
War, which began on August 2, 1990. Mason v. Principi,
16 Vet. App. 129, 131 (2002).


    1   Ms. Nails asks us to “grant court appointed coun-
sel,” Appellant Br. 2, but we do not have any procedure to
appoint counsel. Wickliffe v. Brown, 1 F.3d 1252, 1252
n. 1 (Fed. Cir. 1993) (unpublished); see Guide for Pro Se
Petitioners          and           Appellants          ¶ 1,
http://www.cafc.uscourts.gov/sites/default/files/Pro%20Se
%20Guide.pdf.
4                                         NAILS   v. MCDONALD



    Ms. Nails’ challenge to the Veterans Court’s determi-
nation of her veteran status does not raise a legal issue
over which we have jurisdiction. The Board made a
factual finding that Ms. Nails served in the Army from
April 1981 to August 1982, which was affirmed by the
Veterans Court. It is undisputed that there is no recog-
nized period of war in 1981 or 1982, and Ms. Nails does
not raise any issues over the validity or interpretation of a
statute or regulation. Ms. Nails’ challenge thus requires
us to evaluate the Board’s factual finding or at most
application of law to the facts, to which we lack jurisdic-
tion. 38 U.S.C. § 7292. Ms. Nails’ appeal as to her pen-
sion claim is dismissed.
    We next address Ms. Nails’ depression claim.
Ms. Nails contests the Veterans Court’s determination
that it lacked jurisdiction to consider her depression claim
because she had not appealed the RO’s decision. Whether
the Veterans Court possessed jurisdiction over Ms. Nails’
appeal is “an issue of statutory construction that we
review without deference.” Howard v. Gober, 220 F.3d
1341, 1343 (Fed. Cir. 2000) (citations omitted).
    The Veterans Court correctly dismissed Ms. Nails’ de-
pression claim under a proper interpretation of 38 U.S.C.
§ 7252. The Veterans Court’s jurisdiction “is premised on
and defined by the Board’s decision concerning the matter
being appealed, and when the Board has not rendered a
decision on a particular issue, the [Veterans Court] has no
jurisdiction to consider it under section 7252(a).” Howard,
220 F.3d at 1344. Because Ms. Nails had not appealed
the RO’s 2014 decision on her depression claim to the
Board, the Veterans Court lacked jurisdiction over her
depression claim.
                       CONCLUSION
   The appeal is dismissed for lack of jurisdiction as to
Ms. Nails’ claim for nonservice-connected pension bene-
NAILS   v. MCDONALD                                     5



fits. The Veterans Court’s dismissal for lack of jurisdic-
tion over Ms. Nails’ depression claim is affirmed.
 AFFIRMED IN PART AND DISMISSED IN PART
                         COSTS
   No costs.